Mr. Justice Compton delivered the opinion of the Court. This was a bill in chancery, exhibited by Agnes Lafargue, to restrain the sheriff of Desha county from proceeding to advertise and sell a half section of land for taxes, imposed' under the act of the legislature, approved 16th February, 1859, entitled “ an act to provide for making and repairing levees in Desha and Phillips counties. Pamph. Acts 1858, p. 153. By the provisions of the act, the county court is authorized to levy a tax on all lands subject to overflow, situate in Desha and Phillips counties, that would be benefited by levee work. The funds thus raised are to be expended in the construction of such levees as in the judgment of the levee inspectors would be necessary to protect the lands. The inspectors are to act under oath, and be the “ sole judge of what land will'be benefited by levee work,” and shall embrace in the'assessment such lands only as they may deem of that description or character. And it is made the duty of the county court to adjust the assessment and levy of the tax, by hearing and deciding all questions relating to the improper assessment and taxation of any lands, or the omission to assess and tax any, legally taxable under the provisions of the act, and make addition to, or deduction from the taxes charged; which correction and deduction may be made upon the affidavit of the person applying therefor, stating the grounds upon which it is claimed, or any other evidence satisfactory to the county court, “ whose decision skpll be final.” The bill,besides urgingseveral constitutional objections to the act, charges that the complainant’s land was not such as would be benefited by the construction of the contemplated levees. A-demurrer to the bill was overruled, and the defendant appealed. Such of the objections as relate to the constitutionality of the act are the same as those raised in McGeehee vs. Mathis, 21 Ark. 40, and decided by this court, in that case, not to have been well taken. It is insisted, however, that conceding the law to, be constitutional, the complainant’s land was erroneously assessed; because it was not such as would be benefited by the levees provided for by the act — while for the defendant it is contended that, admitting the error complained of, the authority of a court of equity cannot be exerted to restrain, by injunction, the collection of the taxes assessed.- Chancery jurisdiction in cases like this seems never to have been exercised in England; and though there is some contrariety of judicial opinion in the American courts, the best considered cases explicitly and emphatically deny such jurisdiction. Thus, in Levy vs. Corporation of New York, 4 Johns. Ch. 354, the bill was filed for relief against an assessment made to defray the expenses of a common sewer in the city of New York, and for an injunction to restrain the defendants from collecting the taxes. The assessment was made pursuant to an act of the legislature, which provided that it should be lawful for the corporation to cause, among other improvements, common sewers to be made in any part of the city, and to cause estimates of the expense to be made, and a just and equitable assessment thereof, among the owners or occupants of all the houses and lots intended to be benefited thereby, in proportion, as near as might be, to the advantage which each should be deemed to acquire, and to appoint skilful and competent persons — who were to act under oath- — to make out and certify to the common council, for ratification, such estimate and assessment, which, if ratified, should be binding and conclusive upon the owners and occupants of the lots assessed. It was contended that the assessment did not embrace a ‘sufficiently extensive district of the city, to include- all the owners and occupiers of lots who were intended to be, and were benefited by the sewer, and ought to have been made to bear a ratable proportion of the expense; and it was held that the court had no power to interfere with or set aside the assessment, on the ground merely of a mistake in judgment of the commissioners of estimate and assessment, as above indicated — there being no allegation, of bad faith or partiality, in the commissioners in making the assessment; and that the assessment being final and conclusive, when ratified by the common council, the only remedy, if any, for. the party aggrieved, was in a court of law by certiorari. Chancellor Kent said: “ I cannot find that the court interferes in cases of this kind, where the act complained of was done fairly and impartially, according to the best judgment and discretion of the assessors; and a precedent once set, would become very embarrassing and extensive in its consequences. If the power under this statute had been exercised in bad faith and against conscience, I might have attempted to control it; but a mere mistake of judgment in a case depending so much upon sound discretion, cannot properly be brought into review, under the ordinary powers of this court. There must have been a thousand occasions and opportunities for the exercise of such a jurisdiction in the history of. the jurisprudence and practice of the English Court of Chancery, if such a jurisdiction existed, and yet we find no precedents to direct us. A mistake of judgment in the assessors upon a matter of fact, what portion or district of the city was intended to be, and actually was benefited by the common sewer, can hardly be brought within the reach of that head of equity jurisdiction which relates to breaches of trust. Here is not, strictly speaking, a violation of duty. No bad faith or partiality in the assessors is pretended! The aid of this court might as well be asked to review every assessment of a land tax or.,a poor rate. I apprehend it would require a special provision by statute to authorize chancery to interfere with these assessments. Instances are numerous in the English law, in w'hich jurisdiction is given to the chancellor, under local or private acts; and the cases imply that a slatute was requisite to give the jurisdiction.” Te same question was again raised in Movers vs. Smedley, 6 John Ch. 28; and a like conclusion was reached; the same high authority holding that the review and correction of all errors, mistakes and abuses in the exercise of the powers of subordinate public jurisdictions, and in the official acts of public officers, belonged exclusively to the common law. courts. In Livingston vs. Halenbeck, 4 Barb. (S. C.) 9, which was a bill to restrain the sheriff from selling certain lands of the complainant, under warrants issued for the collection of taxes imposed under an act of the legislature, entitled “ an act to equalize taxation,” it was decided that a court of equity had no power to restrain, by. injunction, the collection of taxes irregularly or erroneously assessed. The same principle was decided in Van Doven vs. Mayor etc. of New York, 9 Paige, 388, and in the Mayor etc., of Brooklyn vs. Mesevale, 26 Wend. 130. Where, however, matter of equitable cognizance is connected with the execution of the proceedings in the subordinate tribunal, or the official acts of public officers, the court will exercise jurisdiction; as where their execution would lead to the commission of irreparable injury or to a multiplicity of suits; because these are well-defined heads of equity jurisdiction, which would necessarily involve an examination, incidentally, into the legálity of the proceedings, and would be exceptions to the general doctrine. No such ground of jurisdiction is pretended in this case. And here it may be proper to refer to the cases that have fallen under our observation, in which bills to restrain the collection' of taxes have been maintained. Anderson vs. The State, 23 Miss. 549, was a contest between the tax collector and the assignees of the Commercial and Railroad Bank of Vicksburg The object of the bill was to enjoin the collector from selling certain securities of the bank for taxes, which the bank had transferred to the assignees after the assessment of its capitol stock. The validity of the assessment was not before the court, and the question was whether the state had, under the statutes of Mississippi, alien for the taxes, which should prevail over the title of the assignees. Here was matter of equitable' cognizance, and brings this case within the exception above indicated. So, the jurisdiction of the court in Osborn vs. U. S. Bank, 9 Whea. 736, was not placed upon the ground of merely preventing the sale of property* for taxes illegally assessed; but stands upon distinct grounds of equitable interposition, growing out of the peculiar circumstances of that case. In Vanover vs. Justices of Inf. Court, 27 Geo. 351, the bill was clearly maintainable to prevent a multiplicity of suits; and in the cases of Brown vs. Marsh, 1 Foster 81; Levey vs. Smith, 4 Flor. 154. and Williams vs. Cammack, 27 Miss., 209, the question of jurisdiction was not raised. But in Barnett vs. Corporation of Cincinnali, 3 Ohio, 73, it was decided that equity would interfere by injunction to stay the sale of city lots for taxes illegally assessed. And Mr. Chief Justice Collier in Dyer vs. Br. Bank at Mobile, 14 Ala. 625, expresses an opinion to the same effect. Whether the land in the case before us was such as would be benefited by the contemplated levees, was matter of fact to be determined by the county court, whose decision was declared to be final; and if it erred in judgment, the remedy of the complainant, if she had any, was strictly at law, by certiorari, and not in equity. The courts of common law afford ample remedy to the party aggrieved by an irregular or erroneous assessment. The jurisdiction contended for would not only burden the Court of Chancery with an immense mass of litigation foreign to its ancient jurisdiction, but would sanction the review in that court, of every assessment made for raising the public revenue, which in view of the preventive process of the court and the great delay which, all know, attends its proceedings, might, in some instances, lead to results seriously affecting the public interest. The decree must be reversed and the cause remanded to the court below with directions to sustain the demurrer.